UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                 Chapter 11

    FIRESTAR DIAMOND, INC., et al.                         No. 18-10509 (SHL)

                            Debtors. 1                     (Jointly Administered)


                    ORDER DISALLOWING FILED CLAIMS OF FIRESTAR
         DIAMOND BVBA (FIRESTAR CLAIM NO. 12 AND FIRESTAR CLAIM NO. 11),
           BANK OF INDIA (BHARAT DIAMOND BOURSE BRANCH) (FIRESTAR
          CLAIM NO. 55), BANK OF INDIA (LONDON BRANCH) (FIRESTAR CLAIM
         NO. 17), AND UNION BANK OF INDIA (UK) LTD. (FIRESTAR CLAIM NO. 16)

             Upon consideration of the Objection to Filed Claims of Firestar Diamond BVBA (Firestar

Claim No. 12 and Firestar Claim No. 11) [Dkt. 1121]; Objection to Filed Claim of Bank Of India (Bharat

Diamond Bourse Branch) (Firestar Claim No. 55) [Dkt. 1157]; Objection to Filed Claim of Bank Of India

(London Branch) (Firestar Claim No. 17) [Dkt. 1158]; and Objection to Filed Claim of Union Bank of

India (UK) Ltd. (Firestar Claim No. 16) [Dkt. 1161] (the “Objections”) filed by Richard Levin in his

capacity as Trustee of the three Debtors in these jointly administered cases (the “Trustee”),

seeking entry of orders under section 502(d) of title 11 of the United States Code (the

“Bankruptcy Code”), and Rule 3007 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), disallowing claims by or on behalf of Firestar Diamond BVBA (Firestar

Claim No. 12 and Firestar Claim No. 11); Bank of India (Bharat Diamond Bourse Branch)

(Firestar Claim No. 55); Bank of India (London Branch) (Firestar Claim No. 17); and Union Bank

of India (UK) Ltd. (Firestar Claim No. 16) (the “Claims”), as more fully described in the

Objections; the responses to the Objections [Dkt. 1209, 1215, 1216, 1217]; the Declaration of

Bernard Insel [Dkt. 1221]; the Trustee’s replies in support of the Objections [Dkt. 1231, 1232,

1 The Debtors and the last four digits of their respective taxpayer identification numbers are as
follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc.
(4756).
1233, 1234]; and appropriate notice under the circumstances of the Objections having been

provided, and it appearing that no other or further notice need be provided; and the Court

having held a hearing on November 18, 2019; and having found and determined that the legal

and factual bases set forth in the Objections establish just cause for the relief granted herein for

the reasons set forth in the Court’s April 22, 2020 Memorandum of Decision [Dkt. 1482] (the

“Decision”); and after due deliberation and sufficient cause appearing therefor, it is hereby

ORDERED:

         1.    The Objections are sustained.

         2.    The Claims are disallowed for the reasons stated in the Decision.

         3.    The Trustee, the Claims and Noticing Agent (Omni Agent Solutions), and the

Clerk of this Court are authorized to take all actions necessary or appropriate to effectuate this

Order.

         4.    The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation and/or interpretation of this Order.


Dated: New York, New York
       May 8, 2020
                                               /s/ Sean H. Lane
                                               HONORABLE SEAN H. LANE
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 2
